 

 

 

Cecilia Mangaoang DEQ § 66 2313
2901 Capewood Lane n
San lose, CA 95132-1108 Qmmg §§ 9 BE:WR
(403) 876'9950 S&nqjé§e M£?aii§§:§§ hud
IN THE UNI'§EB STATES BANKRUPTCY CUURT
FUR THE NURTHERN D§STRICT QF CALH?@RNIA
IN RE; )
Cecilia Mangaoang, ) Case No. 18-52245 MEH
)
Debtor. ) Adv. No. 18~05062
)
Cecilia Mangaoang, ) VERIFH€D AMENDED
) ADVERSARY COMPLAINT
Plaintiff, )
) Quiet Titie,
vs. )
) mem (15 U.S.C. § 1692-169;0),
SPECIAL DEFAULT SERVICES, INC.; )
) Cancellation of §nsi:.'a"mnem5
TRINITY FINANCIAL SERVICES, LLC; )
) Wmngi`ul Forecia)sure
NEWPORT BEACH HOLDINGS, LLC; )
) [ !mjunc€ive Relief Requested §
Does # 1-10, inclusive, )
' )
Defenda.nts. )
PRELRHNARY NGTES

l. The First Deed and the Second Deed do not bear Plaintiii’s Signature.

2. MERS could not act as nominee for non~member A§EDAN `WEST FINANCL*§L GROUP
(the “Lender”). Therefore, the Second Deed is void and could not be used as a reason to Sel] the
Property.

3. 011 its face, the SUBSTI'I`UTION OF TRUSTEE Was signed by Don A. Madden, Jr. at

most in his individual capacity, and NOT as an officer, employee or agent ofNEWPORT BEACH

VERIFIED AMENDED ADVERSARY COMPLAINT

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 1 of 32

HOLDINGS, LLC. Tlierei`ore, Special Default Serviees, Inc. Was not 'I‘nrstee and could not sell the
Property.

4. Dei`endants failed to comply With any of the conditions precedent set forth in paragraph
122 of the subject (Second) Deed of Trust.

5. There Were multiple violations of Cal.Civ.Code §2923.3 and §2923.5 and §292-4‘

6. Trinity (the purported Creditor and purchaser at the sale) purchased With a Credit Bid,
yet Trinity Was not the present beneficiary cf the Seccnd Deed, in violation of Cal. Civ. Code §
2924h(b).

7. Trinity and Newport Beach are not registered With the Nationwide i\/iortgage licensing
Systern and do not have a bond or a Residential Mortgage lending Act Lieense,1 nor a license
under the California Finance Lcnders LaW or Caiifornia Real Estate Law.

8. At all relevant times, N`EWPORT BEACH HOLD`[NGS, LLC had a status oi` “FTB
FORFEITED” With the Caliform`a Secretary of State.

9. Plaintii`i` requests an immediate injunction enjoining Defeniiants from i'i§ing an
eviction (forcibie entry / unlawful detainer lawsuit), and from reporting negative information to
any credit bureau pending resolution of this case An eviction action should not be files while a
tide dispute is pending

PARTIES
PLAINTIFF

l(}. Cecilia Mangaoang is a citizen of Califcrnia.

SPECIAL DEFA UL T SER WC_ES, INC.

ll. Det`endant Special Det`ault Services, Inc. (“SDS"") is a Calii`ornia corporation, and can

ADVERSARY COMPLAINT 2

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 2 of 32

be served Via its Registered Agent, MARISOL NAGATA, address 17100 GILLETTE AVENUE,
IRVl`NE CA 92614.

12. At all or soroe relevant times, SDS purported to act as Trustee.

13. At all or some relevant times, SDS purported to be an agent ofNeWport Beach.
?`RHJH`Y FINANCIAL SER WCES, LLC

14. Defendant TR’£NITY FINANCIAL SERVICES, LLC (“Trinity”) is a W'y'oniing limited
liability corporation, With head office at 1621 CENTRAL AVE CHEYENNE WY 82001, and
another office at 2618 SAN MIGUEL DRIVE, SUITE 303, NEWPORT BEACH, CA 92660, and

can be served at:

TRINITY FINANCIAL SERVICES, LLC
o/o RICARDO OROZCO, Registered Agent
1220 S ST STE 150
SACRAMENTO CA 95811
NE WPORT BE./i CH HOLDINGS, I.LC
15. Defendant NEWPORT BEACH HOLDINGS, LLC (“Newport Beach”) is a Nevada
corporation (E0091212011-l, NV20111113607), With offices at 2618 San Miguel Dr, Ste 31.9,
Newport Beacli, CA 92660, and can be served at:
NEWPORT BEACH HOLDINGS, LLC
c/o INCORP SERVICES, INC., Registered Agerit
3773 HOWARD HUGHES PKWY STE 5003
LAS VEGAS, NV 89169-6014
16. NEWPORT BEACH HOLDINGS, LLC has a status of “FTB FGRFEITED” With the
Caiifornia Secretary oi` State.

17. At ali relevant times, NEWPORT BEACH HOLDINGS, LLC had a status of “PTB

FORFEITED” With the Calii`omia Secretary of State.

 

;`Mg§sps M§eid}§p§any company or person who makes or sew`fces residentiat mortgage loans in California. 3

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 3 of 32

18. NEWPORT BEACH HOLDINGS, LLC claims to be the Creditor.

19. NEWPORT BEACH HOLDINGS, LLC is merely the servicer5 and not the owner,
of the loan. l

20. NEWPORT BEACH HOLD§NGS, LLC does not own any Note encumbering the
Property.

2 l. A_t all relevant times, NEWPORT BEACH HOLDINGS, LLC Was not registered to
do business in Calit`ornia.
DSES #l-N

22. The Doe defendants #l-lO have some claim to ownership or possession of evidence
of purported debt allegedly secured by the Property, or conspired With the other Defendants, or
defamed Plaintift.

23. All Defendants are jointly and severally liable.

FACTUAL ALLEGA’HONS
24. All the following allegations are intended to be “Without limitation” and Will be
supplemented by other facts to be found in discovery
OWERSHIP AND PO.SSESSION
25. Plaintit`f is the owner of, and domiciled at, the property located at 2901 Capewood

Lane, San Jose, CA 95132-1108, legally described as:

ALL OF LOT 436, AS SHO`WN `UPON THAT CERTAIN MAP ENT§TLED,
v'I`Rl¢lr.(j"l` NO. 346§ NORTHWOOD PARK `UNIT NO. 4', WHICH MAP WAS
FILED FOR RECORD IN THE OFFICE OF 'E`HE RECORDER OF 'I`I~IE
CUUNTY OF SANTA CLARA, STATE OF CALIFGRNIA, ON JUNE 28,
1963, IN BOOK 163 OE` MAPS, PAGES 22 AND 23,

EXCEPTING THEREFROM '§`HE UNDERGROUNB WATER RIGHTS

WITH NG RIGHT mt SURE`ACE EN'l`RY AS CONVEYED TO SAN JOSE
ADvnRsARY CoMPLAINT 4

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 4 of 32

 

WA'§`ER W@RM, A CALIFURM CDRPGRA'E`ION B`Y INSTRUWNT
RECORDED DECEMBER 10, 1963 IN BOGK 6302 OF OFFECEAL
RECURDS, A.T PAGEZ 467.

A.PN : 092-}_l-»ll§l
(hereatter “the Property”).

26. The Property is located in a judicial district of California under the 1849

Constitution.

2'7. The Propeity is not located in territory owned by or subject to the exclusive
legislative jurisdiction of the United States ot`Arnerica.

28. The Property is not located vvithin the Federal Housing Act area vvhere Congress
has exclusive legislative jurisdiction (Art l Sec 8 Clause 17 ; Art 4 Sec 3 Clause 2).

29. The Property is not located Within any place that has been ceded to the chcral
Governnient by act of the Calii`ornia Legislature. Therefore, the loan Was made in violation of the
Federal Housing Act and the Deed of Trust should be cancelled

30. Plaintiff is, and has been since on or about January lS, 2007, in continuous
possession of the Property.

31. Piaintiff has did not make a forcible entry into the Property.

32. Plaintiff is not unlawfully holding the possession of the Property by force.

33. Plaintit`f and Defendants do not have a landlord-tenant relationship

34. Plaintit`t` has never sold the Property.

35. Plaintiff has never intended to irrevocably grant or convey the Property to any
party

36. Plaintii`f has never been served With any Notice of Trustee’s Sale.

ADVERS.ARY COMPLAINT 5

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 5 of 32

THE BEED TO PLAINTIFF

37. On l/lS/ZOO‘?, Betty C. Chen recorded With the Santa Clara County Recorder, as
Docuxnent #19268023, a GRANT DEED dated 1/8/2007, conveying the Property to Plaintiff.

THE FHZST DEED OF TR UST

38. On 1/18/2007, AIDAN WEST FINANCIAL GROUP recorded With the Santa Clara
County Reccrder, as Docurnent #19268025, a DEED OF TRUST (“First Deed”) dated 1/9/2007.

39. The First Deed does not bear Plaintist signature

40. Eacli Rider to the First Deed does not beat Plaintiff’s signature

41. The First Deed defines “Bon'ower” as “CECILIA. MANGAOANG, A MARRIED
WOMAN AS HER SOLE AND SEPARATE PRGPERTY.”

42. 'l`he Fi:rst Deed defines “Lender” as “AIDAN WEST FINANCIA_L GROUP."

43. Fi`he First l)eed defines “Trustee” as “FIDELITY NATIONAL TITLE."’

44. The First Deed defines “'Note” as “the promissory note signed by Borrower and
dated JANUARY 9, 2007 [Which] states that Borrower owes Lender FWE HUNDRED
TWENTY-FOUR. THOUSAND AND GU/lOO Dollars.”

45. Plaintiff did not sign any Note dated IANUARY 9, 2007.

46. Plaintiff has never signed any Note stating that Plaintiff owes A{DAN WEST
FINANCIAL GROUP.

47. Plaintit`t` has never signed any Note in the amount of “FI`VE HUNDRED

l W ENTY-FOUR THOUSAND AND 00/100 Dollars.”

ADVERSARY COMPLAINT 6

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 6 of 32

48. ”l`he First Deed states: “'l`he beneticiary of this Security instrument is MERS (solely
as nominee t`or Lender and `Lender’s successors and assigns) and the successors and assigns of
MERS.”

49. AIDAN WEST FINA.NCIAL GB;OUP has never been a member ofMERS.

50. AIDAN WEST F]NANCIAL GROUP has never been a nominee oi`l\/lli",RS.2

5l. Theret`ore, the First Deed lacks a beneficiary Theret`ore, the First Deed is void and
should be cancelled

52. ’l`he First Deed states:

Borro\ver covenants that BorroWer is lawfully seised of the estate hereby conveyed

and has the right to grant and convey the Property and that the Property is

unencumbered, except for encumbrances of record Borrower warrants and Will

defend generally the title to the Property against all claims and demands, subject to

any encumbrances ot` record

53. Plaintift` did not draft the First Deed.

54. Plaintit`f does not l<:now who drafted the First Deed.

55. As of 1/9/2007, Plaintillwas never “seised” of the Property.

56. Plaintit`f has never agreed to “defend generally the title to the Property against all
claims and demands, subject to any encumbrances ofrecord.”

57. “Wilniington ’l`rust NA, successor trustee to Citibanlc, N.A. as ’l`rustee, for the
benefit of registered holders of Strucnired Asset Mortgage investments ll 'l`nist 2007»AR3,
Mortgage Pass-Through Certif`lcates, Series 2007-AR3” claims to be a creditor under the First
Deed. Il" that party files a Proot` of Clairn, then Plaintit`f Will need to amend this Cornplaint.

58. Select Portfolio Servicing, lnc. claims to be a servicer under the First Deed,

however is not

ADVERSARY COMPLAINT 7

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 7 of 32

THE SECOND DEEB QF TRUST

59. On l/ l 8/200'7, AIDAN WEST FINANCM GROUP recorded With the Santa Clara
County Recorder, as Document #19268026, a DEED OF TRUST (“Second Deed”) dated 1/9/2007.

60. The Second Deed does not bear Plaintiff’s signature

61. Each Rider to the Second Deed does not bear Plaintift"s signature

62, The Second Deed states: “THIS DEED OF TRUST IS SECOND AND

SUBORDINATE 'I`O THE' FIRST DEED Ol:- TRUST RECORDING CONCURRENTLY
HEREIN.”

63. The Second Deed does not contain any definition section
64. The Second Deed states:

THIS DEED OF TRUST is made this J`ANUARY 9, 2007, among the Trustor,
CECILIA. MANGAOANG, A MARRIED WOMAN AS HER SOLE AND
SEPARATE PROPER’XY (herein “Borrovver”), FIDELITY NATIONAL TITLE
[address] (herein “Trustee”), and AIDAN WEST Fll\l`ANCIAL GROUP, A
CALIFORNIA CORPORATION, organized and existing under the laws of the
State of CALIFORNIA [address} (herein “Lender”).

WHEREAS, this Security lnstrurnent is given to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC, (“MERS”), as beneficiary, Which is acting
solely as nominee for Lender (as hereinabove deiined) and Lender’s successors and
assigns

TO SECURE to Lender the repayment of the indebtedness evidenced by
Borrower’s note dated JANUARY 9, 2007, and extensions and renewals thereof
(herein “Note”), in the principal sum of U.S. $lBl,OOO, With interest... [Note: The
interest rate Was never specified.]

Borrower covenants that Borrower is lawfully seised of the estate hereby conveyed
and has the right to grant and convey the Property, and that the Property is
unencumbered except for encumbrances of record. Borrower covenants that
Borrower warrants and Will defend generally the title to the Property against all
claims and demands, subject to encumbrances of record

 

2 MERS never acts as nominee for a non-member. See the MERS Procedures Manual.
AD`VERSARY COMPLAINT 8

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 8 of 32

65 . Plaintii”t` did not sign any Note dated IANUARY 9, 2007.

66, Plaintift` has never signed any Note stating that Plaintit`i` owes AIDAN WEST
FINANCLAL GROUP, A CALIFORNIA COR_PGRATION.

67. Plaintiff has never signed any Note in the amount of “$131,000.”

68. Plaintii`t` did not draft the Second Deed

69. Plaintit`f does not know Who drafted the Second Deed.

70. “AIDAN WEST PINANCIAL GROUP, A CALIFORNIA CORPORATI()N,
organized and existing under the laws of the State of CALIEORNIA” has never been a member of
MERS.

71. “AIDAN WEST FINANCIAL GROUP, A CALI|:`ORNIA- CORPGRATION,
organized and existing under the laws of the State of CALIFORNIA” lias never been a nominee of
MERS.

72, 'l`herefore, the Second Deed lacks a beneficiary Therefore, the Second Deed is void
and should be cancelled

73, As of 1/9/2007, Plaintiffwas never “seised” of the Propeity.

74. Plaintift` has never agreed to "“defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record.”

THE ALLEGED LOAN

75. Det`endants claim that AIDAN WEST F[NANCIAL GRGUP, A CALIFORNIA
CORPORATION lent money to Plaintifi`.

76. Defendants clairn that AIDAN WEST FINANCIAL GROUP, A CALIFORN}.A

COR`PORATION lent credit to Plaintift`.

ADVERSARY COMPLAINT 9

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 9 of 32

77. Plaintiff did not receive a loan of money from A[DAN WEST FINANCIAL
GROUP, A CALIFORNIA CORPORATION.

?8. Plaintit`f did not receive a loan of credit from A_H)AN WEST FlNANCIAL
GROUP, A CALIFORNIA CORPORATION.

79. Each of the Notes alleged by Defendants (hereafter “each Note”) is not a negotiable
installment under UCC 3.104 because the “prornise to pay” is governed by other, separate
documents and is therefore not unconditional

80. Eacli Note is not a negotiable instrument under UCC 3.104 because the total
amount to pay includes interest Wbich Will change and therefore is not a sum certain

Sl. Eacli Note is not a negotiable instrument under UCC 3.104 because it is not
“payable on demand or at g definite time” because it is payable in monthly installments

82. Any Defendants Who tool< any Note encumbering the Property had notice of all,
each and every defense(s) to it, including but not limited to: Fraud in the execution (tliis occurs
When a person is deceived into signing a negotiable instrument believing that he is signing
something other than a negotiable instrument); l\/laterial alteration; Discbai‘ge in bankruptcy;
Breach of contract or breach oi` warranty; Lack or failure of consideration; Frand in the
inducement

83. No Defendant Was ever owner nor holder of any Note encumbean the Property.

84. All Defendants’ General Ledger accounting entries show that AIDA.N WEST
FINANCIAL GROUP, A CAL[FORNIA CORPORATION did not lend money

85. All Det`endants’ Genei"al Ledger accounting entries show that AIDAN WEST

FINANCIAL GROUP, A CALIFORNIA CORPORATION did not lend credit

AD`VERSARY COMPLAINT 10

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 10 of 32

86. l`he loan Was securitized.

87. 'l`he Pooling and Servicing Agreement, Master Servicing Agreernent and Sub-
Servicing Agreenients Will show that the transaction is generally not the transaction that

Defendants claim it is.

88. 'l`here Was no “true sale” into the securitization trust.

89. Plaintiff never owed the ainount(s) claimed by Defendants.

90. The purported Trustee Was not notified that it Was named as Tiustee and therefore
could not exercise its powers and had no powers and Was not in in any practical sense a Trnstee.

91. No Note bearing Plaintiff’ s signature Was conveyed from any Defendant to any
other Defendant.

92. No Note bearing Plaintit`:t`s signature Was delivered from any Det`endant to any
other Det`endant.

93. No Note bearing Plaintit`t"s signature was negotiated from any Det`endant to any
other Defendant.

94. No Det`endant was a bona tide purchaser for value of any Note encumbering the
Property.

95 . No Defendant ever held any Note encumbering the Property, or such Note has been
lost or stolen or destroyed or cancelled or further assigned

96. Within 30 days after the date on which any Note or Loan encumbering the Property
Was sold or otherwise transferred or assigned to a new party, the creditor that Was the new owner
or assignee of the debt DID NOT notify Plaintift` in writing of such transfer (See 131 of the Truth

in lending Act (35 U.S.C. 1641).)

ADVERSARY COMPLAINT l l

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 11 of 32

97. Any Note encumbering the Property Was pledged as collateral for other secured

transactions

98. As part of the purported transaction, a national bank lent its credit, directly or
indirectly

99. No Defendant paid any value for any Note encumbering the Property.

100. No Defendant acquired in good faith any Note encumbering the Property.
THE BREAK IN CHAIN OF TITLE

lOl. There is no chain ot` title from Plaintit`i` to any Defendant.
SECTION 22 WASNOT COMPLIED WITH

102. Defendauts failed to comply With any of the conditions precedent set forth in
paragraph 22 of the Second Deed.

103. The purported Trustee has never been informed of the existence of the Second Deed.
SER WCING VIULA TIONS

104. The purported servicer, NEWPORT BEACH HOLDINGS, LLC, did not credit all
payments to Plaintifi’s account

105. The authenticity ot`, and authority to make, each signature on any purported l\lote is
hereby specifically denied.
THE SUBSTITUTION OF TR USTEE

106. On 9/09/2016, SDS recorded as 23426665 a SUBSTITUTION OF TRUSTEE
purportedly signed on 8/31/2016 by Don A. Madden, Jr as unspecified officer, employee or agent
of NEWPORT BEACH HOLDINGS, LLC and purportedly notarized on 8/31!2016 in Orange

County, California by Alida M. Rice.

ADVERSARY COMPLAINT l2

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 12 of 32

107. The SUBSTITUTION OP TRUSTEE states:

NOW THEREFORE, NEWPORT `,BEACH l-IOLDINGS, Ll.,C hereby substitutes
Special Dei:`ault Services, lnc., Whose address is 17109 Giilette Av'e, irvine, CA
92614, as Trustee under said Deed of Trust.

108. On its face, the SUBSTITUTIGN OF TRUSTEE was signed by Don A. Madden, Jr, at

most in his individual capacity, and NGT as an ofticer, employee or agent of NEWPORT BEACH
HOLDINGS, LLC.

109. Special Det`ault Services, hic. Was not notified that it vvas named as 'i`rustee and
therefore could not exercise its powers and had no powers and Was not in in any practical sense a
'l`rustee.

starr

l 10. Don A. Madden, .lr. is a founder of TRINITY FINANCIAL SERVICES, LLC.

lll. Don A. Madden, Jr Was never an officer, employee or agent of NEWPORT BEACH
HOLDINGS, LI.C.

112. Don A. Madden, Jr failed to verify the chain of title before signing the

SUBSTITUTION OF TRUSTEE.

ll?). Don A. Madden, ]r signed the SUBSTITUTION OF TRUSTEE Without review of

any information or documentation

114. On 8/31/2016, and at all times, Don A. l\/iadden, Jr Was not authorized to sign the

SUBSTITUTION OF TRUSTEE.

ll$. The SUBSTITUTION OF TRUSTEE Was not signed by a duly authorized

corporate officer.

116. There is no corporate resolution or other document appointing Don A. Madden, Jr

ADVERSARY COMPLA[NT 13

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 13 of 32

as an officer, employee or agent ofNEWPORT BEACl-I HOLDINGS, LLC.

ll'l'. ”i`here is no corporate resolution or other document directly or indirectly granting
authority to Don A. l\/_ladden, Jr to sign the S`UBSTITUTION OF TRUSTEE. -

llS. There Was never any decision made by the Board of Directors of NEWPORT
BEACl-l HOLDINGS, LLC directly or indirectly granting authority to Don A. i\/iadden, Jr to sign
the SUBSTITUTION OF TRUSTEE.

119. Beyond the signing of Deeds, Don A. Madden, Jr has no powers, authority or duties
as an officer, employee or agent ofNEWPORT BEACH HOLDINGS, LLC.

120. in the alternative and without Waiving the foregoing Don A. l\/ladden, Jr did not
sign the SUBSTITUTION OF TRUSTEE; someone else did using that name

blatant

121. The SUBSTITUTION OF TRUSTEE Was purportedly notarized on 8/31/2016 in
Orange County, California by Alida M. Rice.

122. Alida M. Rice Was not a notary ofCah`fornia.

123. Don A. Madden, Jr did not sign in the presence of Alida M. Rice.

124. Don A. Madden, Jr did not read the SUBSTITUTION OF TRUSTEE and Was not
aware of its contents When signing it.

125. Don A. l\/ladden, Jr was not personally known to Alida M. Rice and did not produce
any identification for Alida M. Rice.

126. The log book of Alida M. Rice Will show that the SUBSTITUTION OF TRUSTEE
was not signed nor notarized on 8/31/2016, nor on any other date.

ahurst

ADVERSARY coMPLArNT 14

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 14 of 32

127. "l`he SUBSTITUTION OF TRUSTEE states:

On August 31, 2016, before rne, Alida l\/l. Rice, Notary Public, personally appeared
Don A. Madden, Jr., who proved to me on the basis of satisfactory evidence to be
the person Whose name is subscribed to the Within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of Which the person acted,
executed the instrument

l certify under PENALTY OF PERIURY under the laws of the State of
CA_LIFORNIA that the foregoing paragraph is true and correctl

128. The jurat of the SUBSTITUTION OF TRUSTEE does not comply With California
law.
THE NO§`ICE OF DEFA ULT

129. Gn 9/09/2016, SDS recorded as 23426666 a NOTICE OF DEFAULT AND
ELECTION 'l`O SELL UNDER DEED OF TRUST (“NOD”) With Trustee Sale CAOlOOOl'fO-le,
purportedly signed by Lisa Rohrbacker as Trustee Sales Officer of “Special Dcfauit Service, lnc.
as Duly Appointed Successor Trustee.”

l§l).'i`he NOD states:

NOTICE iS HEREBY GIVEN THAT: Special Default Services, Inc. is the original

Fi_`rustee. duly appointed Substituted Trustee, or acting as Agent for the ri`rustee or

Beneficiary under a Deed of 'l`rust dated as of Ianuary 9, 2007,

lZl. Special Default Services, Inc. Was not the original Trustee under any Deed of Trost
encumbering the Property.

132 Special Default Seiyices, Inc. Was not the duly appointed Substituted Trustee under
any Deed of Trust encumbering the Property.

l33. Special Defauit Services, Inc. was not acting as Agent for the Trustee or Beneficiary

under any Deed of 'l`rust encumbering the Property.

ADVERSARY COMPLAINT 15

Case: 18-05062 Doc# 7 Filed: 12/O7/18 Entered: 12/O7/18 09:09:09 Page 15 of 32

Signer
134. Lisa Rohrbacker Was never Trustee Sales Ot`iicer of SDS,
135. Lisa Rohrbacker failed to verify the chain of title before signing the NOD.

136. Lisa Rohrbaclcer signed the NOD Without review oi` any information or

documentation

137. On 9/'09/2016, and at all times, Lisa Rohrbacker Was not authorized to sign the
NOD.
138. The NOD was not signed by a duly authorized corporate officer

139. There is no corporate resolution or other document appointing i.isa Rohrhacker as

'l`rustee Sales Ot`fieer of SDS.
140. 'i`here is no corporate resolution or other document directly or indirectly granting
authority to Lisa Rohrbacl<er to sign the NOD.

141. There was never any decision made by the Board of Directors ot` SDS directly or

indirectly granting authority to Lisa Rohrbacker to sign the NOD.

142. Beyond the signing of NOD’s, Lisa Rohrbaclter has no powers, authority or duties

as a ’i`rustee Sales Ot`iicer of SDS.

143. fn the alternative and without waiving the foregoing, Lisa Rohrbacker did not sign
the NOD; someone else did using that narne.

THE WGLA TIONS OF CAL.. C.Wl CODE §2924

144 Tlie sale proceedings Were postponed for periods totaling more than 365 days, and no
new notice of sale Was given as required by Cal.Civ.Code § 2924’1`, in violation of § 292-4g(c)(2).,

145. 'l`he notice ot` each postponement and the reason therefor Were not given by public

ADVERSARY COMPLAINT 16

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 16 of 32

declaration by the trustee at the time and place last appointed for sale, in violation of § 2924g(d).

146. Attached to the NOD is a CALIFORNIA DECLARATION OF COMPLIANCE dated
8/3 1/2016.

147. 'i`he CALIFGRNIA DECLARATION OF COMPLIANCE states:

l\lo contact was made vvith the Borrower pursuant to Civil Code § 2923.55 because

the above-referenced loan is not secured by a first lien mortgage or deed of trust
that secures a loan described in Civil Code § 2924.l5(a).3

148. Plaintiff has never surrendered the secured property

149. Plaintiff has never sent any letter confirming any such surrender.\

150. Plaintiff has never delivered the keys to the Property to anyone

lSl. Plaintit`f has never contracted with an organization person, or entity Whose primary
business is advising people Who have decided to leave their homes on how to extend the
foreclosure process and avoid their contractual obligations to mortgagees or beneficiaries

152. As of 8/31/20l6, Plaintiff did not have a case open under Chapter 13 of Title il of the

ADVERSARY COMPLAINT 17

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 17 of 32

United States Code.

153. Plaintift` never filed a case under Chapter l3 of Title ll of the United States Code
before 1/31/2017.

154. 'i.`he CALIFORNIA DECLARATION OF COMPLIANCE Was purportedly signed on
8/31/2016 by Don A. Madden, Jr. as unspecified ofiicer, employee or agent of NEWPORT
BEACl-l HOLDINGS, LLC.

155. Don A. i\/Iadden, Jr Was never an ofticer, employee or agent of NEWPORT BEACH
HOLDINGS, LLC.

156. Don A. Madden, Ir signed the CALIFORNL"-t DECLARATION OF
COMPLIANCE vvithout review of any information or documentation
THE WOM TIQNS UF CAL..CIl/Z CODE §29.23.3 AND §2923.5’

157. No one ever provided to Plaintit`f any ot` the information required by Cal.Civ.Code

§2923.3ll

 

5 Civil Code § 2924.l S(a) states: “Unless otherwise provided, paragraph (5) of subdivision (a) of Section 2924, and
Sections 2923.5, 2923.55, 2923.6, 2923.7, 2924.9, 2924.l0, 2924.1 l, and 2924.18 shall apply only to first lien
mortgages or deeds of trust that are secured by owner~occupied residential real property containing no more than four
dwelling units. For these purposes owner-occupied means that the property is the principal residence of the borrower
and is security for a loan made for personal, family, or household purposes.”

Civil Code § 2923.55(€:) states: “A notice of default recorded pursuant to Section 2924 shall include a declaration that
the mortgage servicer has contacted the borrower, has tried with due diligence to contact the borrower as required by
this section, or that no contact was required because the individual did not meet the definition of borrower pursuant to
subdivision (c) of Section 2920.5.”

Civil Code § 2920.5 states: “(c)(l) Unless otherwise provided and for purposes of Sections 2923,4 , 2923.5 , 2923.55 ,
2923.6 , 2923.7 , 2924.9 , 2924.10 , 2924.11 , 2924.18 , and 2924.19 , “borrower" means any neutral person Who is a
mortgagor or trustor and who is potentially eligible for any federal, state, or proprietary foreclosure prevention
alternative program offered by, or through, his or her mortgage services

(2) For purposes of the sections listed in paragraph (1), “borrower” shall not include any of the following

(A) An individual who has surrendered the secured property as evidenced by either a letter confirming the surrender
or delivery ofthe keys to the property to the mortgagee trustee, beneficiary, or authorized agent

(B) An individual Who has contracted with an organization, person, or entity whose primary business is advising
people who have decided to leave their homes on how to extend the foreclosure process and avoid their contractual
obligations to mortgagees or beneficiaries
ADVERSARY COMPLAINT 18

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 18 of 32

158. No one contacted Plaintiff before the Notice of Default Was liled.

159. l\lo one ever contacted Plaintit`f for the purpose ot` exploring options to avoid
foreclosure.4

160. No one ever discussed foreclosure alternatives With Plaintift`.

161. No one ever provided Plaintiff Wlth a single point of contact

162. Plaintiff Was never served With the Notice of Default.

163. No one contacted Plaintiff before the Notice of Det`ault Was tiled.

164. No one ever provided Plaintift` With the amount owed

165. No one ever provided Plaintit`:t` With the date by Which the Plaintiff could pay off the
alleged debt to avoid foreclosure
THE CORPURA TE ASSIGNMENT OF DEEE) OF TR UST

166. 011 9/12/2018, NEWPORT BEACH HGLDINGS, LLC recorded as 24022209 a
CORPORATE ASSIGNMENT OF DEED OF TRUST (“Corporate Assignment”), dated
8/24/2018 and purportedly signed on 8/24/2018 by Sllaron Mitchell as Assistant Vice President of
NEWPORT BEACH HOLDINGS, LLC and purportedly notarized on 8/24/2018 in Stone County,
Missouri by Jessica Brown.

167. "l`he Corporate Assignment states:

For Valu,e Received, NEWPORT BEACH HOLDINGS, LLC, Whose address is

 

(C) An individual who has filed a case under Chapter 7, ll, 12, or 13 of Title ll of the United States Code and the
bankruptcy court has not entered an order closing or dismissing the bankruptcy case, or granting relief from a stay of
foreclosure.” '

4 Civil Code § 2923.5 requires that, 30 days before a notice of default is tiled, the mortgagee beneficiary, or
authorized agent “shall contact the buyer in person or by telephone in order to assess the borrower’s financial situation
and explore options for the borrower to avoid foreclosure.” See Cal. Civ. Code. § 2923,5; Cal. Civ. Code. § 2923.5(&);
Argueta vi J.P. Morgan Chase, 787 F.Supp.Zd 1099, 1107,(E.D.Ca1. 2911); Pail< v. Wells Fargo Ba.nk, N.A., 2011 Wl_.
109482, at *3 (N.D.Cal. Jan. 13, 2011); Mabry v. Superior Ct., 185 CaI.App.4th 208, 220 & n.6 (2010). The remedy
for a violation of § 2923.5 is postponement of the foreclosure sale until there has been compliance With the statute
Argueta, 787 F.Supp. At 1107.

ADVERSARY COMPLAINT 19

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 19 of 32

2618 SAN MIGUEL DRl\/'E, SUITE 3 19, NEWPORT BEACH, CA, 92660 (herein
"Assignor") hereby grant, sell, assign, transfer and convey to Trinity Financial
Services, LLC, Whose address is 2618 SAN MIGUEL DR., SUITE 303,
NEWPORT BEACH, CA, 92660 (herein "Assignee") all interest under that-certain
Deed of Trust Dated: 1/9/2007, in the amount of $131,000.00, executed by
CECILIA MANGAOANG, A MARRIED WOMAN AS iiER SOLE AND
SEPARATE PROPERTY to MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. AS NOMINEE FOR AIDAN WEST FiNANClAL GROUP, A
CALIFORNIA CORPORATION, ITS SUCCESSORS AND ASSIGNS and
Recorded: 1/18/2007, Docinnent#: 19268026 in SANTA CLARA County, State ot`
California and all rights accrued or to accrue under said Deed of 'l`rust.

168. 'i`bere Was no “Valoe Receivcd.” Trinity Financial Services, LLC did not pay any

consideration to NEWPORT BEACH HOLDENGS, .LLC for the Corporate Assigninent.

169. Tlie Corporate Assignrnent does not state “together Witb. die Note.”

170. No `Note Was assigned, negotiated given, bargaisziedl transferred or conveyed together
Witb- the Corporate Assignment.

§iaao:

17 1. Sharon Mitcheli Was never Assistant Vice President of NEWPORT BEACi-I
HOLD]NGS, LLC.

172. Sharon Mitchell failed to verify the chain of title before signing the CORPDRATE
ASSIGNMENT OF DEED OF TRUST.

l73. Sharon Mitchell signed the CORPORATE ASSIGNMENT 011 DEED OF TRUST

Witltiout review of any information or documentation

174. On 8/24/20."18, and at all times, Sharon Mitchell was not authorized to sign the

CORPORATE ASSIGNMENT OF DEED OF TRUST.
175. The CORPORATE ASSIGNMENT OF DEED OF TRUST Was not signed by a

duly authorized corporate officer

ADVERSAR`Y COMPLAINT 20

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 20 of 32

176. ”l`here is no corporate resolution or other document appointing Sharon Mitcliell as
Assistant Vice President of NEWPORT BEACH HOLDINGS, LLC.

177. There is no corporate resolution or other document directly or indirectly granting
authority to Sharon Mitchell to sign the CORPORATE ASSIGNMENT OF DEED OF TRUST,

178. There was never any decision made by the Board of Directors oi` NEWPQRT
BEACH HGLDINGS, LLC directly or indirectly granting authority to Sharon Mitchell to sign the
CURPORATE ASSIGNMENT OF DEED OF TRUST.

179. Beyond the signing of Deeds, Sharon Mitchell has no powers, authority or duties as
a Assistant Vice President of NEWPORT BEACH HOLDINGS, LLC.

lSG. in the alternative and Without waiving the foregoing, Sharon l\/iitchell did not sign
the COR_PGRATE ASSIGNMENT OF DEED OF TRUST; someone else did using that name

dean

131. ”l"he CORPORATE ASSlGNMENT OF DEED OF TR`UST Was purportedly notarized
on 8/24/2018 in Stone County, Missouri by Jessica Brown.

182. liessica Brown Was not a notary ofMissouri.

183. Sharon Mitchell did not sign in the presence ot` Jessica Brown.

184. Sharon Mitchell did not read the CORPORATE ASSIGNMENT OF DEED OF
TRUST and Was not aware ot` its contents When signing it.

185. Sbaron Mitcheli Was not personally known to .`l`essica Brown and did not produce any
identification for lessica BroWn.

186. The log book oi` Jessica BroWn Will show that the CORPORATE ASSIGNMENT OF

DEED OF TRUST was not signed nor notarized on 8/24/201 8, nor on any other date.

ADVERSARY COMPLAINT 21

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 21 of 32

durst

 

187. The CORPORATE ASSIGNMENT 013 DEED OF TRUST states:

On August 24, 2018, before me, Jessica Brown, a Notary Publie in and for STONE

County, in the State of MISSOURL personally appeared SHARON MITCHELL,

ASSISTANT VICE PRESIDENT, NEWPORT BEACH HOLDINGS, Li,C,

personally known to me (or proved to me on the basis of satisfactory evidence) to

be the person(s) Whose name(s) is/are subscribed to the Within instrument and

acknowledged to nie that he/she/they executed the same in his/her/their authorized

eapacity, and that by his/her/their signature on the instrument the person(s), or the

entity upon behalf ot` Which the person{s) acted, executed the instrument

183. The jurat of the CORPORATE ASSIGNMENT OF DEED OF TRUST does not
comply With Missonri iaw.

Void

189. The CORPORATE ASSIGNMENT OF DEED OF TRUST is void as a matter of
law because:

190. (a) Sharon Mitchell lacked any authority to sign the Corporate Assignment on
Angust 24, 2018, and

191. (b) NEWPORT BEACH HOLDINGS, LLC Was not in possession of the Note and
Was not a “person entitled to enforce the Note” on A.ugust 24, 2018, nor at any tirne, and

192. (c) TRINITY FINANCIAL SERVICES, LLC paid no consideration for the Note,
was not in possession of the Note, and Was not a “‘person entitled to enforce the Note” on Augnst
24, 2018, nor at any time, and

193. (d) NEWPORT BEACH HGLDINGS, LLC lacked any authority to create the
Corporate Assigninent on August 24, 2018, and

194. (e) NEWPORT BEACl-l HOLDINGS, LLC lacked any authority to record the

Corporate Assignrnent in Stone County, Missouri on 9/12/2018, rendering the Corporate

ADVBRSARY COMPLAINT 22

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 22 of 32

Assignrnent void as a matter of law.

195. Plaintiff is entitled to entry of judgment pursuant to 28 U.S.C. §§ 2201 and 2202
declaring the purported CORPORATE ASSIGNMENT OF DEED OF TRUST void
THE NOHCE OF TR US_T.EE ’S SA£E

196. On 09/06/2018, SDS recorded as 24018268 a NOTICE OF TRUSTEE'S SALE,
dated 9-5-2018 and purportedly signed by Lisa Welch as Trustee Sales Oi`iicer of “Special Default
Service, Inc. as Duly Appointed Successor Trustee.”

197. SDS is not a “Duly Appointed Successor Trustee” because, on its face, the
SUBSTITUTION OF TRUSTEE Was signed by Don A. Madden, Jr. at most in his individual

capacity, and NOT as an officer, employee or agent ot` NEWPORT BEACH HOLDINGS, LLC.,

and for other reasons as discussed above
THE SALE

198.011 11/15/2018, SDS recorded as 24064356 a TRUSTEE’S DEED UPON SALE
(“'i"rustee’s Deed”), dated 11/8/2018 and purportedly signed by Lisa Welch as Trnstee Sales
Oi`ficer of “Special Default Service, inc. as Duly Appointed Successor Trustee” and purportedly
notarized on 11/8/2018 in Orange County, California by Bernardo Sotelo-Hernandez.

stein

199. Lisa Welch Was never Tinstee Sales ()fticer of SDS.

200 Lisa Welch failed to verify the chain of title before signing the TRUSTEE’S DEED

UPON SALE.

201. Lisa Welch signed the TRUSTEE’S DEED UPON SALE Without review of any

information or documentation

ADVERSARY COMPLAINT 23

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 23 of 32

202. On 11/8/2018, and at all times, Lisa Welch Was not authorized to sign the
TRUSTEE’S DEED UPON SALE recorded as 240643 56.

203. 'i`he TRUSTEE’S DEED UPON SALE Was not signed by a daly authorized
corporate officer.

204. There is no corporate resolution or other document appointing Lisa `Welch as
'I`rustee Sales Ufticer of SDS.

205. There is no corporate resolution or other document directly or indirectly granting
authority to Lisa Welch to sign the TRUSTEE’S DEED UPON SALE recorded as 24064356.

206. Tlrere Was never any decision made by the Board of Directors of SDS directly or
indirectly granting authority to Lisa Weich to sign the TRUSTEE’S DEED UPON SALE recorded
as 24064356.

207. Beyond the signing of Deeds, Lisa Welch has no powers, authority or duties as a
Trustee Sales Ofiicer of SDS.

208. ln the alternative and Without Waiving the foregoing Lisa Welch did not sign the
TRUSTEB"S DEED UPON SALE; someone else did using that name

detail

209. Tlie TRUS'{`EE’S DEED UPON SALE Was purportedly notarized on 11/8/2018 in
Orange County, California by Bernardo Sotelo~l-iernandez

210. Bernardo Sotelo-Hernandez Was not a notary of California.

21 l. `Lisa Welcli did not sign in the presence of Bernardo Sotelo-Hernandez.

212. Lisa Welch did not read the TR.USTEE’S DEED UPON SALE and was not aware of

its contents When signing it.

ADVERSARY COMPLAINT 24

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 24 of 32

213. Lisa Welch Was not personally known to Bernardo Sotelo-Heinandez and did not

produce any identification for Beniardo Sotelo-Hernandea.

214. The log book of Bernardo Sotelo»Hernandez Will show that the TRUSTEE’S DEED
UPON SALE Was not signed nor notarized on 11/8/2018, nor on any other date.

Jnrat
215. The TRUSTEE’S DEED UPON SALE states:

On 11-8-18 before me, Bernardo Sotelo-Hernandez, a Notar'y Public, personally
appeared LISA WELCH, who proved to me on the basis of satisfactory evidence to
be the person Whose name is subscribed to the Witbin instrument and acknowledged
to me that fre/she executed the same in hisfner authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of Which
the person acted, executed the instrument

l certify under PENALTY OF PERJ'URY under the laws of the State of
CALIFORNIA that the foregoing paragraph is true and correctl

216. '.[`lie jurat of the TRUSTEE’S DEED UPON SALE does not comply With Caiifornia

law.
217. Tbe Trnstee’s Deed states:

WHEN RECORDED MAIL DEED AND TAX STATEMENT TO:
TRINITY FINANCLAL SERVICES, LLC

2618 SAN MIGUEL DRIVE

SUiTE 303

NEWPORT BEACH, CA. 92660

218. 'I`he Trustee’s Deed states:

The undersigned Grantor, under penalty ofpeijury, declares:

E)*CEMPT PER R&T CODE SECTION t1926

l) The Grantee herein Was the foreclosing beneficiary

2) The amount of the unpaid debt together With costs Was: $300,408.97

3) The amount paid by the grantee at the trustee sale Was: $300,408.97

4) The documentary transfer tax is: $0.00

5) Said property is in the city of: SAN JOSE

6) A.P.N. 092~11-091

and Special Default Services, Inc., herein called "'i`rustee", as Trustee (or as

Successor Trustee) of the Deed of 'i`rust hereinafter described, hereby grants and
ADVEasARY coMPLArNT 25

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 25 of 32

conveys, but urithout covenant or Warranty, express or implied, to TRINITY
FI`NANCIAL SERVICES, LLC, herein called "Grantee", the real property in the
County of Santa Clara, State of California, described as follows: SEE EXHIBIT
"A" ATTACHED HERETO AND MADE A PART HEREOF

219. The reason for the exemption Was not noted on the Trustee’s Deed, in violation of
California law.

220. Special Default Services, Inc. Was not a lawful Trustee on 11/8/2{}18.

221. Special Default Services, Inc. Was never a lawful Trustee.

222. The Deed states;

Pursuant to the Notice of Trustee’s Sale, the above described property Was sold by
Trustee (or Successor Trustee) at public auction on November S, 2013 at the place
specified in said Notice, to Grantee Who Was the highest bidder therefore, for
$300,408.97 in lawml money ofthe United States, which has been paid, or by credit

bid if the Grantee Was the beneficiary of said Deed of Trust at the time of said
public auction.

223. 'i"he public auction on November 5, 2018 was not lawfully conducted

224. The Trustee’s Deed is invalid because the sale date (ll/S/ZOlS) occurred more than
one year after the thice of Default (9/09/2016).
?E'NDER

225.Each of the Defendants is not a mortgagee Whatsoever, and is otherwise making a

completely unsubstantiated claim to the property 5

HRST CA`USE OF AC'HON
(Quiet Title)
(Against Ali Defendants)

226. The allegations under “Facts” are re-alleged as if fully set forth

ADVERSARY COMPLAI`NT 26

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 26 of 32

227 . All Deiendants claimed and continue to claim, an interest and estate in the real
property at issue by recording the NOTICE OF DEFAULT AND ELECTION 'l`O SELL UNDER
DE`ED OF TRUS’l`.

228. All Defendants claimed, and continue to claim, an interest and estate in the real
property at issue by recording the TRUSTEE'S DEED UPON SALE.

229. At all times relevant to this Complaint, Plaintifi` Was and is in possession and has
been in continuous possession of the real property at issue, against all the world, and has paid all
lawful property taxes thereon

230. Tbe real property at issue is the homestead and domicile of Plaintiff`.

231. Plaintii`f has superior and legal title to, and other interest in, the real property at

issue.

232. Plaintift" s title comes from a Deed.

233. Any and all loans encumbering the Property have been paid or otherwise
discharged

234. At all times relevant to this Complaint, Plaintit`f was and is the owner of the real
property at issue and entitled to such ownership and use Without interference by the Chase
Defendants.

235. Defendants’ claims to any right, title or interest in the property are false and Witbout
merit

236. As a result of the above-described Wrongful actions, Plaintit`f has suffered damages

 

5 Tender is not required where the Complaint alleges that the defendant is not a mortgagee “whatsoever.” See [48]
Order in Case l:l“l-cv-OO'}'l¢l-IMS~Bl\/fl<l (Seabright, J). See also Klohs et al, v. Welis Fargo Bank, N.A., Civ. No. 12-
00274 .l'MS-KSC, Order Granting Defendant Wells Fargo Banl< N.A.’s Motion to Dismi`ss (Seabright, J.) (citing
Amina V. BONYM (D. Haw. Aug. 9, 2012)).

ADVERSARY COMPLATNT 27

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 27 of 32

in an amount to be determined at trial, for which the above»narnecl parties are jointly and severally
liable

237. Plaintiff seeks a decree quieting title to the real property at issue in Plaintiff as of
the date the Complaint Was filed, and such further equitable relief as the Court deems proper

SECOND CA`USE Uli` ACT§UN
(Fair Debt Collection Praetiees Act, FDCPA (l§ U.S.C. § 1692~169203)
(Against Defendant Newport Beach, Special Defanlt Seryices)

238- Tlie allegations under “Facts” are re-alleged as if fully set forthl

239‘ All Defendants are “debt collector[s]” as defined by 15 U.S.C. § 169221 (6) and
other definitional requirements and devote a substantial portion of their business to the collection
of consumer debts, such as the alleged debt at issue in this litigation

240. The debt alleged by Defendants, at issue in this litigation, is covered as a debt as
defined 15 U.S.C. 1692a (5) and 15 U.S.C. § 15 USC 1692a [FDCPA Section 803], since it Was
incurred for the personal, family or household pulposes of the Plaintiff and the filing of documents
under purported authority, Which parties did not have, to falsely represent that it had interests for
the personal, family or household purposes of the Plaintiff which violated 15 U.S.C. § 807 (10),
808 (6)(A) and Sl?..

241. 'l`he “debt” Was never acquired by Newport Beach.

242. Newport Beach never paid consideration

243. There Was no “true sale” to Newport Beach.

244. Newport Beacli attempted to collect a debt not owed to it, in violation of the

rr»era.6

 

6 “'i`his bill also protects people Wlio do not owe money at ali. In the collector’s zeal, collection efforts are often aimed
ADVERSARY COMPLAINT 23

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 28 of 32

245. T hese acts as Well as the attempted foreclosure are Wrongful, intentional, reckless,
Willful and Wanton, negligent, deceptive and predatory Defendants knew they should not falsify
documents particularly official documents meant to prove a material fact such as secured creditor
status The perjured documents violate 15 U.S.C. §1692e(10) and 15 U.S.C. §l692f.

246. As a result of the aforesaid FDCPA violations, Plaintiff has been subjected to false
and illegal collection activities, and have therefore been haimed due to the slander to Plaintiff”s
credit and emotional/physical health issues proximately caused by these defendants

247. As a result of the above-described Wrongful actions, Plaintiff has suffered damages

in an amount to be determined at trial, for Which the above-named parties are jointly and severally

liable

THIRD CAUSE OF AC'HON
(Caneellation of lnstrunient{s))
(Against Defendants SPECKAL DEFA`ULT SERVICES, lNC., NEWPOR'E` BEACH
HOLDINGS, LLC )
248. 'l`he allegations under “Facts" are rewalleged as if tully set forth.
249. 'l'he recorded instruments 19268025 (First Deed) and 19268026 (Second Deed) are
Void because they do not bear Plaintift‘s signature
250. Tlie First Deed and the Second Deed are Void because the loans Were made in
Violation of the F ederal Housing Act because the Property is not located Within any place that has
been ceded to the Federal Government by act of the California Legislature.

MERS

251. AlDAN WEST FINANCIAL GROUP has never been a member of MERS.

 

at the wrong person either because of mistaken identity or mistaken facts.” House Report 95-131, 95th Cong., lst
Sess., p. 8. Accord, Senate Report No. 95~3 82, p. 4, reprinted at 1997 USCCAN 1695, l699.
ADVERSARY COMPLAINT 29

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 29 of 32

252. AH)AN WEST FINANCIAL GROUP has never been a nominee of MERS.

253. "l`heret`ore, the First Deed lacks a beneficiary Theret`ore, the First Deed is void and
should be cancelled

254. “AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATIGN,
organized and existing under the laws of the State of CALIFORNIA” has never been a member of
MER.S.

255. “AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATION,
organized and existing under the laws of the State of CALIFOR.NIA” has never been a nominee of
MERS.

256. Theret`ore, the Second Deed lacks a beneficiary Theret`ore, the Second Deed is void
and should be cancelled

257. Fl`he recorded instruments 24022209 (CORPORATE ASSIGNMENT OF DEED OF
TRUST) and 23426666 (NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED
OF TRUST) and 24064356 (TRUS'I"EE’S DEED UPON SALE) are void because they were forged
and fabricated5 or in the alternative because the signers lacked authorization to sign, and because
the signers had not read the documents and did not lmow their contents, and because they were not
properly notarized nor acknowledged and because Plaintii`f did not sign the documents that
Det`endants allege, and because 'l`rinity never acquired any Note encumbering the Property, and
because SDS Was never properly appointed or substituted as Successor Trustee, and t`or fraud
because the transaction Was not as it Was represented to be (e.g. the “Lender” did not lend money
or credit), and for all reasons discussed above, and for other reasons yet to be discoveredl

258. The recording of void instruments (narnely, 19268025 (First Deed) and 19268026

ADVERSARY COMPLA[NT 30

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 30 of 32

(Second Deed) and 24022209 (CORPGRATE ASSIGNMENT OF DEED OF TRUST) and
23426666 (NOTICE OF DEFAULT AND ELECTION TO SBLL UNDER DEED OF TRUST)
and 24064356 (TRUSTEE’S DEED UPON SALE)) has damaged Plaintift` in an amount to be
determined at trial, for which the above-named parties are jointly and severally liable Plaintiff
requests the Court cancel those recorded instruments
FGURTH CAUSE OF ACTION
(Wrongr'ul Foreclosure)
(ngainst Bel’endants SPECIAL DEFAULT SERVICES, lNC., NEWPORT BEACH
HOLDINGS, LLC )

259., Tl:ie allegations under “Facts” are re-alleged as if fully set fortb.

260. Special Default Services, lnc. caused a fraudulent and illegal sale ot` real property
purportedly using the power of sale in the Second Deed. lt Was fraudulent and illegal because:

261. (a) Special Det`ault Services, Inc. was never a lawful Trustee.

262. (b) Tbe Second Deed does not bear Plaintift" s signature

263. (c) The Second Deed states that MERS acts as nominee for “Lender” AIDAN
`WEST FINANCIAL GROUP, A CALIFORNIA CORFORATION, organized and existing under
the laws of the State of CALIFORNIA. However, AIDAN WEST FlNANClAL GROUP, A
CALIFORNIA COR_PORATION, organized and existing under the laws of the State of
CALIE`ORNIA has never been either a member or a nominee ot` MERS.

264. Plaintit`f was harmed by the sale. Real estate is unique, and Plaintifi:` no longer owns
her home

265. Plaintiii` had tendered the amount of what they owed, since Plaintit`t` owed nothing

266. ln the alternative and without waiving the foregoing Plaintit`f was excused from

tendering because each of the Defendants is not a mortgagee whatsoever, and is otherwise making

ADVERSARY COMPLAINT 31

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 31 of 32

a completely unsubstantiated claim to the property See footnote (4) above

267. As a result of the above»described wrongful actions, Plaintiff has suffered damages
in an amount to be determined at trial, for which the above-named parties are jointly and severally
liable, and the Court should set aside the sale.

PRAYER F®R RELIEF

263. WHEREFORE, Plaintiff demand judgment against Defendants and their
predecessors in interest as follows:

269. An Order declaring Plaintiff to be owner of and entitled to possession of the real
property at issue dee of any clairn, estate, title, lien or interest of Defendants or those claiming
under Defendants, and quieting title in such property in Plaintiff; a Judgrnent for treble damages;
cancellation of the above-described recorded instinrnerrts; an injunction enjoining Defendants dorn
reporting negative information to any credit bureau and from evictiug.

270. Award to Plaintiff his reasonable eosts, disbursements and prejudgment interest

27'1l An accounting from each Defendant of all funds handled in any way concerning the
mortgage loan.

272. Such other relief as the court may deem proper
I declare under penalty of perjury under the laws of the United States of Arnerica that the

foregoing is true and correct pursuant to 28 U.S.C. 1746. Executed on this seventh day of
Deceinber, 20 l 8.

/s/ @i¢?lieg)~ct@ ` ”`

Cecilia Mangaoang il
2991 Capewood Lane

San Jose, CA 95132-1108
(408) 876-9950

AD`VERSARY COMPLAINT 32

Case: 18-05062 Doc# 7 Filed: 12/07/18 Entered: 12/07/18 09:09:09 Page 32 of 32

